PER CURIAM:
In these consolidated appeals, Paul Yongo appeals the district court’s orders accepting the recommendation of the magistrate judge and dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B) (2000), and denying reconsideration. We have reviewed the record and find that these appeals are frivolous. Accordingly, we dismiss the appeals for the reasons stated by the district court. See Yongo v. City of Raleigh, No. 5:07-cv-00180 (E.D.N.C. July 19, 2007; August 15, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.